Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claim 1, and all claims depending therefrom, the prior art of record fails to describe and/or sufficiently suggest a tire formed of at least a body including a plurality of plies, at least one ply of the plurality of plies comprising:
a resonator configured to generate a resonant signal in response to a signal; and
a carbon-containing material distributed in one or more portions of the ply and configured to alter at least one characteristic of the resonant signal, wherein an oscillation of the resonator is initiated upon receiving a charge from a charge generation device.

As for independent claim 17, and all claims depending therefrom, the prior art of record fails to describe and/or sufficiently suggest a tire formed of at least a body including a plurality of plies, at least one ply of the plurality of plies comprising: 
a resonator configured to generate a resonant signal in response to a signal: and
a carbon-containing material distributed in one or more portions of the ply and
configured to alter at least one characteristic of the resonant signal, wherein the plurality of plies comprises at least:
a first ply comprising a first resonator configured to resonate at a first frequency;
a second ply comprising a second resonator configured to resonate at a second
frequency different than the first frequency; and
a third ply comprising a third resonator configured to resonate at a third frequency
different than the first and second frequencies.

As for independent claim 22, and all claims depending therefrom, the prior art of record fails to describe and/or sufficiently suggest a tire comprising: 
a body including a plurality of plies, wherein each ply of the plurality of plies comprises: a charge generation device, and a resonator electrically coupled to the charge generation device within at least one of the plurality of plies and configured to generate a resonant signal in response to a charge generated by the charge generation device; and a tread surrounding the body.
	These, along with further limitations set forth by the claims, render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684